Citation Nr: 0601797	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  02-06 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for visual loss due to 
trauma.

3.  Entitlement to service connection for residuals of 
frostbite of the feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel



INTRODUCTION

The veteran served on active duty with the United States Army 
from August 1979 until July 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions dated May 2001 and August 
2001 by the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In those decisions, 
the RO denied service connection for bilateral hearing loss, 
visual loss due to trauma, and frostbite of the feet.  The 
Board remanded the case to the RO in December 2004 for 
further development.  The RO has completed the additional 
development requested by the Board, continued the denial of 
service connection, and returned the case to the Board for 
further appellate review.   


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran does not manifest a bilateral hearing loss disability 
per VA standards.

2.  The preponderance of the evidence demonstrates that the 
veteran's eye disability, diagnosed as open-angled glaucoma 
with visual loss, is not causally related to event(s) in 
service.

3.  The preponderance of the evidence demonstrates that the 
veteran does not manifest residuals of frostbite of the feet.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 1133, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.159(a), 3.385 (2005).

2.  Visual loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 1133, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).

3.  Frostbite of the feet was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 1133, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.159(a), 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Law and Regulations

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, other 
than during a period of war.  38 U.S.C.A. § 1131 (West 2002).  
In order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1131, a claimant must prove the existence of 
(1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information, 
including lay and medical evidence of record.  38 U.S.C.A. 
§ 5107(b) (West 2002).  When an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter exists, the Board shall give 
the benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:
 
(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

II. Service Connection 

A.  Bilateral Hearing Loss 

A valid service connection claim requires competent evidence 
of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation 
such that a claimant must first have a disability to be 
considered for service connection).  Under VA regulations, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2005).

In this case, the veteran was granted service connection for 
tinnitus caused by a grenade explosion.  He now claims 
bilateral hearing loss based on the same acoustic trauma.  
There is no dispute of record that the veteran was exposed to 
acoustic trauma.  However, the issue on appeal is whether or 
not the veteran currently has a bilateral hearing loss 
disability.  The fact that some condition occurred in service 
alone is not enough to establish service connection.  There 
must be a current disability resulting from that condition.  
Boyer, 210 F.3d at 1353.  The only probative evidence 
concerning the existence of a bilateral hearing loss per VA 
standards consists of the audiometric test results of record.  
See generally Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).  The veteran's lay belief as to current diagnosis 
holds no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (2005).  

A VA audiologist conducted an examination of the veteran in 
February 2001 and concluded that his hearing was within the 
normal limits in both ears (au).  That examination indicated 
pure-tone thresholds and demonstrated normal peripheral 
hearing in both ears and stated that speech recognition 
scores were "excellent."  There is no audiometric testing 
of record in-service, or thereafter, documenting the 
existence of hearing loss that meets VA standards.  Documents 
obtained from the Social Security Administration (SSA) note 
the existence of a hearing loss, but there is no audiometric 
examination reports or even an audiologist examination report 
to support that diagnosis.  

Based on the above, the Board finds, by a preponderance of 
the evidence, that the veteran does not manifest a bilateral 
hearing loss disability per VA standards.  The criteria of 
38 C.F.R. § 3.385 provides regulatory limits governing the 
establishment of service connection for impaired hearing with 
the intended effect to establish a department-wide rule for 
making determinations regarding service connection for 
impaired hearing.  59 Fed. Reg. 60560 (Nov. 25, 1994).  The 
benefit-of-the-doubt rule, therefore, does not apply.  Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  
Accordingly, the Board must deny the claim for service 
connection for bilateral hearing loss.

B.  Visual Loss

The veteran states that he is entitled to service connection 
for visual loss based on an in-service injury caused by a 
grenade explosion.  See 38 U.S.C.A. § 1131 (West 2002).  The 
available service medical records show treatment for a flash 
burn injury to both eyes caused by a grenade blast on April 
17, 1980.  He was hospitalized with a dressing placed on both 
eyes and given an impression of flash injury with "mild 
objective findings."  He was discharged on April 22, 1980 
with diagnoses of flash injury to both eyes, keratitis, 
tinnitus, and ocular hypertension secondary to steroids.  An 
ophthalmology consultation on April 25, 1980 indicated that 
his symptoms were resolving.  Thereafter, he reported 
symptoms of decreased visual acuity and seeing dark moving 
spots.  On January 20, 1982, a physician assistant referred 
the veteran for ophthalmology examination based upon an 
assessment of decreased (?) visual acuity (VA) secondary (2°) 
to flash injury.  The ophthalmology consultation, dated 
January 21, 1981, resulted in impressions of "[n]ormal eye 
exam" and "[n]ormal acuity" following an extensive 

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for visual loss due to 
trauma.

3.  Entitlement to service connection for residuals of 
frostbite of the feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel



INTRODUCTION

The veteran served on active duty with the United States Army 
from August 1979 until July 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions dated May 2001 and August 
2001 by the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In those decisions, 
the RO denied service connection for bilateral hearing loss, 
visual loss due to trauma, and frostbite of the feet.  The 
Board remanded the case to the RO in December 2004 for 
further development.  The RO has completed the additional 
development requested by the Board, continued the denial of 
service connection, and returned the case to the Board for 
further appellate review.   


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran does not manifest a bilateral hearing loss disability 
per VA standards.

2.  The preponderance of the evidence demonstrates that the 
veteran's eye disability, diagnosed as open-angled glaucoma 
with visual loss, is not causally related to event(s) in 
service.

3.  The preponderance of the evidence demonstrates that the 
veteran does not manifest residuals of frostbite of the feet.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 1133, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.159(a), 3.385 (2005).

2.  Visual loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 1133, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).

3.  Frostbite of the feet was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 1133, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.159(a), 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Law and Regulations

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, other 
than during a period of war.  38 U.S.C.A. § 1131 (West 2002).  
In order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1131, a claimant must prove the existence of 
(1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information, 
including lay and medical evidence of record.  38 U.S.C.A. 
§ 5107(b) (West 2002).  When an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter exists, the Board shall give 
the benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:
 
(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

II. Service Connection 

A.  Bilateral Hearing Loss 

A valid service connection claim requires competent evidence 
of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation 
such that a claimant must first have a disability to be 
considered for service connection).  Under VA regulations, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2005).

In this case, the veteran was granted service connection for 
tinnitus caused by a grenade explosion.  He now claims 
bilateral hearing loss based on the same acoustic trauma.  
There is no dispute of record that the veteran was exposed to 
acoustic trauma.  However, the issue on appeal is whether or 
not the veteran currently has a bilateral hearing loss 
disability.  The fact that some condition occurred in service 
alone is not enough to establish service connection.  There 
must be a current disability resulting from that condition.  
Boyer, 210 F.3d at 1353.  The only probative evidence 
concerning the existence of a bilateral hearing loss per VA 
standards consists of the audiometric test results of record.  
See generally Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).  The veteran's lay belief as to current diagnosis 
holds no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (2005).  

A VA audiologist conducted an examination of the veteran in 
February 2001 and concluded that his hearing was within the 
normal limits in both ears (au).  That examination indicated 
pure-tone thresholds and demonstrated normal peripheral 
hearing in both ears and stated that speech recognition 
scores were "excellent."  There is no audiometric testing 
of record in-service, or thereafter, documenting the 
existence of hearing loss that meets VA standards.  Documents 
obtained from the Social Security Administration (SSA) note 
the existence of a hearing loss, but there is no audiometric 
examination reports or even an audiologist examination report 
to support that diagnosis.  

Based on the above, the Board finds, by a preponderance of 
the evidence, that the veteran does not manifest a bilateral 
hearing loss disability per VA standards.  The criteria of 
38 C.F.R. § 3.385 provides regulatory limits governing the 
establishment of service connection for impaired hearing with 
the intended effect to establish a department-wide rule for 
making determinations regarding service connection for 
impaired hearing.  59 Fed. Reg. 60560 (Nov. 25, 1994).  The 
benefit-of-the-doubt rule, therefore, does not apply.  Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  
Accordingly, the Board must deny the claim for service 
connection for bilateral hearing loss.

B.  Visual Loss

The veteran states that he is entitled to service connection 
for visual loss based on an in-service injury caused by a 
grenade explosion.  See 38 U.S.C.A. § 1131 (West 2002).  The 
available service medical records show treatment for a flash 
burn injury to both eyes caused by a grenade blast on April 
17, 1980.  He was hospitalized with a dressing placed on both 
eyes and given an impression of flash injury with "mild 
objective findings."  He was discharged on April 22, 1980 
with diagnoses of flash injury to both eyes, keratitis, 
tinnitus, and ocular hypertension secondary to steroids.  An 
ophthalmology consultation on April 25, 1980 indicated that 
his symptoms were resolving.  Thereafter, he reported 
symptoms of decreased visual acuity and seeing dark moving 
spots.  On January 20, 1982, a physician assistant referred 
the veteran for ophthalmology examination based upon an 
assessment of decreased (?) visual acuity (VA) secondary (2°) 
to flash injury.  The ophthalmology consultation, dated 
January 21, 1981, resulted in impressions of "[n]ormal eye 
exam" and "[n]ormal acuity" following an extensive 
examination.  

In pertinent part, the record next demonstrates the veteran's 
treatment for decreased visual acuity many years after his 
discharge from service.  His VA clinic records do not contain 
any medical opinion relating any current disability of the 
eyes to his flash burn injury in service.  On May 2001, he 
was granted social security disability benefits based on his 
statutory blindness.  In reaching that determination, the SSA 
relied on a medical opinion which diagnosed the veteran as 
having chronic open-angle glaucoma in both eyes which was 
secondary to a grenade explosion in 1981 and that his 
glaucoma was eighteen percent hereditary.

However, a September 2003 VA examination report, based upon 
examination of the veteran and review of the claims folder, 
provided the following impression and opinion:

Decreased visual acuity and field loss in 
both eyes.  The C-file was reviewed.  After 
patient's history of trauma in the military, 
there was an eye examination which revealed 
vision 20/25, pressures of 20/21 and cups of 
approximately 0.3 in both eyes.  However, now 
patient has count fingers visual acuity, cup-
to-disc ration of 0.8 to 0.9 in the right and 
0.7 to 0.8 in the left, and patient does have 
higher intraocular pressures in the 30's.  
Looking at the records in the C-file, the 
patient was seen at the James A. Haley VA, 
but there was no follow-up per patient, 
although the last note does state for the 
patient to return for an eye exam within one 
month. It is most likely that the patent's 
loss of visual field and acuity are secondary 
to open-angle glaucoma, and not due to the 
trauma which was noted as a flash burn to the 
eyes in the military.  I do not see any 
structural damage to the eye from traumatic 
injury, which would explain the glaucoma 
otherwise. 

The Board finds that the preponderance of the evidence 
demonstrates that the veteran's eye disability, diagnosed as 
open-angled glaucoma with visual loss, is not causally 
related to event(s) in service.  There is a medical diagnosis 
provided in conjunction with an SSA disability determination 
that the veteran's chronic open-angle glaucoma in both eyes 
which was, in part, deemed secondary to a grenade explosion 
in "1981."  This assertion, however, does not sufficiently 
address causation and is not as probative as the VA 
examination for several reasons.  First, there is no evidence 
that the SSA doctor reviewed the veteran's claims file.  
Second, the examiner does not provide any rationale based 
upon medical principles how the diagnosis was determined.  It 
appears that this may be no more than a recitation of medical 
history as provided by the veteran, rather than an informed 
medical opinion concerning etiology of the disability.  The 
VA examination and opinion, however, has greater probative 
value because it was based on a review of the claims file and 
supported by sound rationale.  In arriving at the opinion, 
the examiner referred to specific evidence contained in the 
claims folder to support the diagnosis and opinion.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (observing that "the probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches," and "as is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators").

Since the records do not generate etiological evidence that 
is crucial to the claims of service connection, the Board 
must deny the claim of entitlement to service connection for 
visual loss due to trauma as the preponderance of the 
evidence is against the claims.  In so holding, the Board 
deems the veteran as competent to describe his symptoms of 
decreased visual acuity in service and thereafter.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2005).  His well-intentioned beliefs that his 
current eye symptoms are related to his in-service event of a 
flash burn, however, is insufficient to establish his 
entitlement to service connection for eye disability.  This 
is so because the veteran is not shown to possess the medical 
training required to render a medical diagnosis and opinion.  
Id.  Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Ortiz, 274 F.3d at 1365.

C.  Frostbite of the Feet 

A valid service connection claim requires competent evidence 
of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation 
such that a claimant must first have a disability to be 
considered for service connection).

In this case, the veteran claims that he manifests frostbite 
of the feet due to exposure to cold temperatures while on 
active duty in Germany in January 1980.  His report of cold 
exposure was recorded by him while in service in April 1981, 
and, for purposes of this decision, the Board presumes the 
veteran was exposed to cold temperatures as claimed.  
However, the fact that some condition occurred in service 
alone is not enough to establish service connection.  There 
must be a current disability resulting from that condition.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  The 
only probative evidence concerning the existence of frostbite 
of the feet consists of reported symptoms in April 1981 of 
numbness, pain, cold feet, and limited range of motion.  He 
attributed those symptoms to an instance of frostbite in 
January 1980.  However, an examination found no evidence of 
skin changes and offered an assessment of "[n]o pathology."  

During the February 2003 hearing, the veteran continued to 
report symptoms of numbness and pain.  He claimed two 
instances of cold exposure in service requiring bed rest 
treatment.  He denied, however, any post-service treatment 
for his symptoms.  His medical records associated with the 
claims folder do not include any medical opinion or diagnosis 
that he currently manifests any residual disability from his 
claimed instances of cold exposure.  His lay belief as to 
current diagnosis holds no probative value, and therefore, 
does not establish the existence of a current disability.  
See Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a) 
(2005).  
Based on the above, the Board finds, by a preponderance of 
the evidence, that the veteran does not manifest frostbite 
residuals of the feet.  The benefit-of-the-doubt rule, 
therefore, does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).  Accordingly, the Board must deny the 
claim for service connection for frostbite of the bilateral 
feet.


II.  VCAA 

On remand, the RO was instructed to review the claims file 
and ensure that all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 5103(a) (West 2002) 
and 38 C.F.R. § 3.159 were complied with and satisfied.  
Furthermore, the RO was instructed to issue a VCAA letter 
specifically addressing the issue regarding frostbite of the 
bilateral feet.  The Board notes that the claims folder has 
been carefully reviewed to ensure compliance with the 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law defines VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103(a) and 5107 
(West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement is found at 38 C.F.R. § 3.159(b)(1).  The 
Pelegrini II Court also held that the language of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) requires that a VCAA 
notice be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that a pre-adjudicatory RO 
letters dated February 28, 2001 and December 13, 2004, as 
well as the rating decision on appeal, the Statement of the 
Case (SOC), and the Supplemental Statement of the Case 
(SSOC), told him what was necessary to substantiate his 
claims.  In fact, the SOC and SSOC provided him with specific 
information as to why his claim was being denied and of the 
evidence that was lacking.

The February 2001 and December 13, 2004 letters satisfied the 
elements of (2) and (3) by notifying the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the document 
explained that VA would help him get such things as medical 
records or records from other Federal agencies, but he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the appellant evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  Additionally, the December 2004 RO letter told the 
veteran as follows: "If there is any other evidence that you 
think will support your claim, please let us know.  If the 
evidence is in [sic] your possession not already provided, 
please send it to us."  The July 2005 SSOC provided him with 
the complete text of 38 C.F.R. § 3.159(b)(1).  

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  The purpose of the VCAA is to give the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice have been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  There is no indication or allegation that any aspect 
of the VCAA notice requirements that may have been issued 
post-adjudicatory has prevented him from submitting any 
pertinent evidence and/or information necessary to 
substantiate his claim. 

A VA medical examination and opinion has been obtained as 
necessary to decide his claim for service connection for 
visual loss.  That examination report, dated September 2003, 
reflects review of the claims folder and indicates an opinion 
supported by reference to evidence of record.  The RO has 
obtained all evidence and/or information identified by the 
appellant as relevant to his claims on appeal.  Medical 
examination is not necessary on the issue of service 
connection for bilateral hearing loss as VA clinic records 
establish there is no current hearing loss disability per VA 
standards.  Additionally, medical examination and opinion is 
not necessary on the issue of entitlement to service 
connection for frostbite of the feet.  In this respect, his 
currently reported symptoms are similar to those reported in 
service.  In service, an examiner conducted an examination 
and found no evidence of an underlying pathology or residuals 
of cold injury.  The medical evidence associated with the 
claims folder neither indicates a diagnosis of cold injury 
residuals nor records any objective findings indicative of a 
possible cold injury to the feet.  See generally 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2005).  Absent a minimal 
showing by competent evidence that the veteran manifests 
bilateral hearing loss and/or frostbite of the bilateral 
feet, or any other disability related to event(s) in service, 
VA has no duty to obtain a medical opinion in this case.  
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for visual loss is denied.

Entitlement to service connection for frostbite of the 
bilateral feet is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


